per Guriam.
Suit upon a note. Judgment by default. Application by the defendant to have the default set aside. The Court at first granted the application, but soon after reconsidered the matter, changed its judgment, and refused to set the judgment by default aside.
The records of the Court are within its control during the term, at least where all parties still remain in Court. The Court had power to change its determination on the point of opening the judgment. Ho abuse appears in this case. Ho such steps had been taken as precluded the Court from reconsidering its judgment. See Boyd v. Blaisdell, ante, p. 73.
The judgment is affirmed, with 5 per cent, damages and costs.